403 F.2d 218
UNITED STATES of Americav.Gerardo RESTAINO and Joseph Mustachio, Joseph Mustacchio, Appellant.
No. 17079.
United States Court of Appeals Third Circuit.
Argued March 8, 1968.Decided March 11, 1968.

OPINION OF THE COURT
PER CURIAM.


1
We have before us a motion filed by the United States to cancel or revoke Mustacchio's bail.  The motion asserts that his bail should be cancelled because allegedly he is not and was not living at the address stated in the bail bond at the time bail was given.  This presents an issue of fact which cannot be resolved without a hearing.  One of the issues to be adjudicated is whether or not Mustacchio's mistake, if it was such, was inadvertent or otherwise.


2
Accordingly, we will refer the motion to the court below to the end that it may determine whether or not Mustacchio's bail should be revoked, cancelled or increased.  Concerning these issues we express no opinion.


3
SEITZ, Circuit Judge, would refer the motion for appropriate disposition by the District Court.